UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL-ADAHI, et al.,     :
                               :
                Petitioners,   :
                               :
           v.                  :       Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
                Respondents.   :

                               ORDER

     A Status Conference was held in Petitioner Bawazir’s case on

November 16, 2009, which was closed to the public due to the

discussion of sealed information.         Upon consideration of the

Government’s Motion for a Stay of Proceedings [Dkt. No. 491],

Petitioner’s Oral Motion for a Continuance, representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that the Government’s Motion is denied; and it is

further

     ORDERED, that Petitioner’s Oral Motion for a Continuance is

granted.   Petitioner Bawazir’s Merits Hearing is hereby reschedule

to begin on January 4, 2010; and it is further

     ORDERED, that Petitioner Bawazir’s Pre-Trial Conference is

scheduled for December 22, 2009.


                               /s/
November 16, 2009              Gladys Kessler
                               United States District Judge

Copies to:   Attorneys of Record via ECF